Citation Nr: 1436608	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-46 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected left knee sprain and meniscus tear (hereinafter left knee condition) prior to January 20, 2014 and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to June 2009.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Original jurisdiction now resides with the RO in Roanoke, Virginia.
In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDING OF FACT

Throughout the appeal period, the Veteran's left knee condition has been manifested by pain that interferes with sitting, standing and weight-bearing along with flexion at worst to 125 degrees and extension to 0 degrees with weakened movement, excess fatigability and pain on movement; ankylosis, dislocation, recurrent subluxation and effusion of the joint were not shown. 


CONCLUSIONS OF LAW

1.  Prior to January 20, 2014, the criteria for a disability rating of 10 percent (but no higher) were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 5263 (2013).

2.  On and after January 20, 2014, the criteria for a disability rating in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 5263 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

In this case, the Veteran was provided with VCAA notice in March 2009 prior to the June 2009 rating decision in which service connection was granted. The October 2010 SOC provided the Veteran with the relevant rating criteria for knee disabilities, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records and private treatment records.  There is no indication the Veteran has sought VA treatment for his disability.  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent VA examinations in April 2009 and January 2014.  The examiners reviewed the claims file, performed physical examinations where necessary and considered the Veteran's subjective complaints.  The examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Knee disabilities are rated under Diagnostic Codes 5256 - 5263.  Diagnostic code (DC) 5256 relates to ankylosis of the knee.  DC 5257 considers slight, moderate and severe recurrent subluxation or lateral instability.  DC 5258 provides a rating for cartilage, semilunar, dislocated, with frequent episodes of "locking,", pain, and effusion into the joint.  DCs 5260 and 5261 consider limitation of flexion and extension of the leg.  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.  

Pursuant to the rating schedule, an evaluation of 10 percent is granted if the record shows recurrent subluxation or lateral instability of the knee which is slight, symptomatic removal of semilunar cartilage, or for flexion limited to 45 degrees or extension limited to 10 degrees.  See Diagnostic Codes 5257, 5259, 5260, 5261.  A higher evaluation of 20 percent is not warranted unless there is evidence of moderate subluxation or lateral instability of the knee or flexion limited to 30 degrees or extension limited to 15 degrees; or, there is cartilage, semilunar, dislocation with frequent episodes of "locking," pain and effusion to the joint.  See Diagnostic Codes 5257, 5258, 5260, 5261.


Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202. 

In April 2009, the Veteran underwent a VA examination.  He reported left knee pain that had its onset in 2008 while the Veteran was on active duty.  The Veteran noted pain, clicking and popping, especially after high impact exercise.  Moderate flare-ups that occurred weekly were noted precipitated by 15 minutes of high impact exercise or side to side motions.  No other subjective symptomatology was noted.  Physical examination revealed a normal gait and normal range of motion without objective evidence of pain.  The examiner noted crepitus.  X-rays of the left knee indicated mild joint space narrowing in the medial compartment.  The examiner found the Veteran's left knee condition had a "mild" impact on his daily activities.

Private treatment records indicate a history of knee pain causing problems running, jumping and squatting.  Such records also indicate pain when sitting, climbing stairs and swimming.  Private records indicate frequent physical therapy  and that the Veteran had cortisone injections to his knee without significant relief.  In October 2010, the Veteran had arthroscopic surgery; chondroplasty and stellate changes in the patella were noted.  He was put on crutches for a month and told not to run for six months following the procedure.  Physical therapy records indicate continuing pain, to include when sitting, and reports of tenderness of the joint.  A Lower Extremity Functional Scale dated in July 2011 indicated quite a bit of difficulty running, moderate difficulty standing for a period of one hour or going up or down stairs, a little bit of difficulty sitting for an hour, hopping, squatting and  doing household activities. 

In January 2014, the Veteran underwent another VA examination.  Left knee sprain and left meniscus tear were diagnosed.  The Veteran indicated flare-ups characterized by sharp and constant pain while standing, squatting, running or jumping.  He also noted tightness in the morning.  Upon range of motion testing, flexion ended at 130 degrees with objective evidence of painful motion beginning at 120 degrees.  Left knee extension was to 0 degrees with no objective evidence of pain.    Upon repetitive motion, flexion was reduced to 125 degrees.  There was no limitation of extension upon repetitive motion testing.  Weakened movement, excess fatigability and pain on movement were noted upon repetitive use.  

Pursuant to the rating schedule, a compensable rating for limitation of motion is not for application in this case.  For even a 10 percent rating based on limited range of motion, objective evidence would have to show flexion limited to 45 degrees and extension limited to 10 degrees.  Such limitation was not shown at the April 2009 or the January 2014 VA examinations or at any time in between.

In January 2014, the RO raised the Veteran's disability rating on account of objective evidence of painful motion on flexion and a demonstration of additional functional loss upon repetitive motion.  Resolving the benefit of the doubt in the Veteran's favor, the Board finds an initial 10 percent rating for his knee disability is warranted based on the evidence of record as a whole.  Despite the lack of functional loss exhibited at the April 2009 VA examination, private treatment records indicate a worsening left knee condition that required surgery in 2010 and continuous physical therapy.  The records of treatment indicate that actual pain in the Veteran's knee affected his ability to perform various activities, to include running, climbing stairs, squatting, hopping or other normal working movements of the body.  In addition,  pursuant to 38 C.F.R. § 4.45, interference with sitting, standing and weight-bearing are relevant considerations for determination of joint disabilities.  Here, private records indicate difficulties sitting and standing for long periods caused by the Veteran's left knee symptomatology.   The evidence of continuing treatment and therapy indicate that pain in the left knee was causing additional disability beyond that reflected by measured limitation of motion throughout the appeal period.  See DeLuca 8 Vet. App. 202.  For such reason, the Board concludes that the Veteran's overall disability picture from June 2009 to the present most closely approximates a 10 percent disability rating.

A rating higher than 10 percent is not appropriate before or after January 20, 2014.  There is no evidence of ankylosis, subluxation, instability, dislocation or limitation of motion that would justify a rating in excess of 10 percent under the rating criteria.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's left knee condition is so exceptional so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 
Addressing the first step in the analysis, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular ratings for his service-connected disability are inadequate.  The higher ratings available relating to the Veteran's left knee condition contemplate significantly more serious symptoms, as discussed above.  The evidence of record does not indicate such severe manifestations at any time during the appeals period.  As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence shows the Veteran works as a communications systems operator at Andrews Air Force Base and there is no indication his employment is impacted by his left knee condition.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.


ORDER

An initial disability rating of 10 percent (but no higher) for service-connected left knee sprain and meniscus tear is granted, subject to regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent from January 20, 2014 for service-connected left knee sprain and meniscus tear is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


